DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, and 10-17, are pending and being examined.

Response to Amendment
The previous rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 17 recites “wherein the filtering comprising filtering more than 43.5 g per 100 s.” However, the Applicant’s specification does not describe the broad range of more than 43.5 g per 100 s. The only place the Applicant’s specification describes the filtration rate is in Table 3 of their examples which only states a filtration rate of 1.3-68.9 g per 100 s. Furthermore, Table 3 shows that the polymer polyol prepared from the macromer having 1.5-1.8 mol of TMI cited in claim 1 has the filtration rate of 60.9-68.9 g per 100 s and thus, the range of more than 43.5 g of claim 17, would not even be supported by the TMI mol ranges cited in claim 1. Thus, claim 17 is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, claim 2 recites “optionally in the presence of a Lewis acid catalyst as the catalyst K.” However, claim 1 already requires reacting the polyol P, TMI and catalyst K. It is unclear how to reacting the polyol P, TMI and catalyst K in claim 1 together, but to “optionally” react them together without catalyst K. Furthermore, it is unclear if catalyst K is required to comprise tin/bismuth and also be a Lewis acid, or if catalyst K of claim 1 is replaced with another Lewis acid. 
	Claim 2 also recites the macromer is obtained by reacting TMI with “a polyether polyol PM”. It is unclear if the polyol PM is the same hexafunctional polyol P cited in claim 1 or a different polyether polyol PM.

	Claim 17 recites “wherein the filtering comprising filtering more than 43.5 g per 100 s.” However, the rate of filtering is entirely dependent on what filter and pressure is used. Thus, it is unclear as to what filter/pressure is used in order to achieve the claimed filter rate.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, and 11-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,013,731 A to Holeschovsky et al. (hereinafter Holeschovsky) as evidenced by Vertellus, “Coscat 83 Safety Data Sheet,” p. 1-7, 2019 (hereinafter Vertellus).

Regarding claims 1, 2, 4, 6, 7, 11, and 13, Holeschovsky teaches a stabilizer precursor obtained by reacting a sorbitol initiated polyoxypropylene hexol having a Mw of 12,000 Da (i.e. g/mol) with 1,1-dimethyl-metal-isoprenylbenzyl isocyanate (TMI), with a urethane promoting catalyst, Costcat 83, at a temperature of 90 deg C (Example 3, col 11, ln 9-33) in a reactor at 45-65 psig pressure (col 9, ln 62-63), which correlates to 3.1-4.4 bar, and meets claim 11. The above sorbitol initiated polyoxypropylene hexol meets the claimed hexafunctional polyether polyol with an alkylene oxide cited in claims 1, 2, 6, and 7, the above TMI meets the compound V cited in claims 1, and 2, and the above stabilizer precursor meets the claimed macromer cited in claims 1, and 13. The Coscat 83 is a mixture of Bismuth(3+) neodecanoate and neodecanoic acid, as evidenced by Vertellus page 1, which meets the claimed bismuth catalyst K Lewis acid cited in claim 1 and 2. Holeschovsky further teaches the above stabilizer precursor contains 0.01-2 mol of the unsaturation, i.e. TMI, per mol of the stabilizer precursor (col 7, ln 1-8), which overlaps and meets the claimed amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Thus, the claimed process for preparing a macromer would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Holeschovsky because Holeschovsky teaches a stabilizer precursor obtained by reacting a sorbitol initiated polyoxypropylene hexol having a Mw of 12,000 Da (i.e. g/mol) with 1,1-dimethyl-metal-isoprenylbenzyl isocyanate (TMI), with a urethane promoting catalyst, Costcat 83, and further teaches the above stabilizer precursor contains 0.01-2 mol of the unsaturation, i.e. TMI, per mol of the stabilizer precursor (col 7, ln 1-8), which overlaps and 

Regarding claim 12, as cited above and incorporated herein, Holeschovsky teaches claim 1. As cited above, Holeschovsky teaches the sorbitol initiated polyoxypropylene hexol having a Mw of 12,000 Da (i.e. g/mol) reacted with 1,1-dimethyl-metal-isoprenylbenzyl isocyanate (TMI), which has a Mw of 201.26 g/mol. If at least one of the –OH groups on the hexanol is reacted/capped with TMI, this would lead to an additional 201.26 g/mol added and would result in the final Mw of at least 12201.26 g/mol, which overlaps and meets the claimed range.

Regarding claims 14 and 15, as cited above and incorporated herein, Holeschovsky teaches claim 1. Holeschovsky further teaches 44.4 parts of the above stabilizer precursor is then further reacted with 17.3 parts of acrylonitirile, 17.3 parts of styrene, to form a preformed stabilizer. (Example 8, col 12, ln 52-65). Then 14.7 parts of the above preformed stabilizer is further reacted with 84.77 parts of polyether polyol and acrylonitrile/styrene to form a polymer polyol (Example 13, col 14, ln 23-41), which meets the process and polymer polyol cited in claim 14. Holeschovsky also teaches the vinyl content of the vinyl content of the polymer polyol is 44.9 wt%, (col 14, ln 33-34), which correlates to 81.06 parts of acrylonitrile/styrene. The above stabilizer precursor is used in an amount of 56 wt% of the preformed stabilizer, and thus, 14.7 parts of the above preformed stabilizer has 8.232 parts of stabilizer precursor, i.e. macromer, and thus, correlates to where the final polymer polyol has 4.5 wt% of the stabilizer precursor, i.e. macromer, which meets the claimed range. Holeschovsky also teaches a polyurethane is 

Regarding claims 16 and 17, as cited above and incorporated herein, Holeschovsky teaches claim 14. Holeschovsky further teaches the polymer polyol is filtered and has excellent filterability at 150 mesh and 700 mesh filtration, (col 14, ln 36-41), which meets claim 16.
Holeschovsky is silent regarding the filtration rate amount at 100 s cited in claim 17. 
However, as cited above incorporated herein, Holeschovsky teaches a substantially identical polymer polyol obtained by a substantially similar process as the Applicant. Specifically, Holeschovsky teaches the same macromer obtained by reacting a sorbitol initiated polyoxypropylene hexol with TMI with a bismuth lewis acid catalyst in mol amounts of TMI which overlap with the claimed range of the Applicant, wherein the macromer is then reacted with the same polyether polyol, acrylonitrile and styrene to form the same polymer polyol dispersion. Furthermore, the Applicant states their specification that the filtration rate is dependent upon the equivalent of TMI per molecule range, which Holeschovsky teaches the same overlapping ranges, and Holeschovsky further teaches the polymer polyol is filtered and has excellent filterability at 150 mesh and 700 mesh filtration, (col 14, ln 36-41), which gives further evidence that the polymer polyol of Holeschovsky has the claimed filtration rates.
Thus, the polymer polyol of Holeschovsky has the claimed filtration rates because Holeschovsky teaches a substantially identical polymer polyol obtained by a substantially similar process as the Applicant, such as the same macromer obtained by reacting a sorbitol initiated polyoxypropylene hexol with TMI with a bismuth lewis acid catalyst in mol amounts of .

Claims 3, and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,013,731 A to Holeschovsky et al. (hereinafter Holeschovsky), as applied to claim 1 above, and further in view of US 5,196,476 A to Simroth (hereinafter Simroth).

Regarding claims 3 and 5, as cited above and incorporated herein, Holeschovsky teaches claim 1. Holeschovsky further teaches sorbitol initiated polyoxypropylene hexol as the polyol. Holeschovsky also teaches that conventional polyols in the art can be used (col 7, ln13-14), and cites to US 5,196,476 to Simroth as a method of preparing the preformed stabilizers.
Holeschovsky does not explicitly teach the EO content.
However, Simroth teaches the same field of preformed stabilizers for use in polyurethanes wherein a polyol is reacted with an reactive unsaturated compound to introduce 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Polyol A of Simroth as the polyol of Holeschovsky because Simroth teaches the same field of preformed stabilizers for use in polyurethanes wherein a polyol is reacted with an reactive unsaturated compound to introduce a degree of unsaturation (See abstract, and col 11, ln 24-32), which is in the same field of use as cited above in Holeschovsky, Simroth teaches wherein the polyol is Polyol A obtained by reacting propylene oxide and ethylene oxide with sorbitol in the presence of NaOH, resulting in a polyol having 8 wt% of ethylene oxide (col 21, ln 55-65), which demonstrates that the Polyol A is suitable for use as polyols to obtained preformed stabilizers, and Holeschovsky cites to US 5,196,476 to Simroth as a method of preparing the preformed stabilizers.

Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,013,731 A to Holeschovsky et al. (hereinafter Holeschovsky), as applied to claim 1 above, and further in view of US 4,390,645 A to Hoffman (hereinafter Hoffman).


Holeschovsky does not explicitly the dibutyltin dilaureate catalyst cited in claim 10.
However, Hoffman teaches the same field of dispersions for use in polyurethanes wherein a polyahl is reacted an active ethylenically unsaturated isocyanate (See abstract), which is in the same field of use as cited above in Holeschovsky. Hoffman further teaches the polyahl reacted with an active ethylenically unsaturated isocyanate is reacted in the presence of the catalyst dibutyltin dilaureate, DBTDL, (col 11, ln 19), which meets the claimed catalyst K and demonstrates to one skilled in the art that DBTDL is a suitable catalyst of reacting polyahl with active ethylenically unsaturated isocyanates.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the DBTDL catalyst of Hoffman for the catalyst of Holeschovsky because Hoffman teaches the same field of dispersions for use in polyurethanes wherein a polyahl is reacted an active ethylenically unsaturated isocyanate (See abstract), which is in the same field of use as cited above in Holeschovsky, Hoffman further teaches the polyahl reacted with an active ethylenically unsaturated isocyanate is reacted in the presence of the catalyst dibutyltin dilaureate, (col 11, ln 19), which demonstrates to one skilled in the art that DBTDL is a suitable catalyst of reacting polyahl with active ethylenically unsaturated isocyanates, and Holeschovsky also cites to US 4,390,645 to Hoffman as examples of methods for forming the stabilizers. (col 7, ln 16 and 33).

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
On page 8-10, the Applicant argues unexpected results of improved filtration rates at the claimed range of 1.5-1.8 mol of TMI per macromer and that this should overcome the obviousness rejection over Holeschovsky which teaches the broader ranges of 0.01-2.0 mol of induced unsaturation per mol of stabilizer precursor, preferably 0.05-1.2.
Although the Applicant’s data does show improved filtration, it does not commensurate in scope to the claimed invention and also doesn’t seem to contain enough information in the Examples specification to determine what is in the polyether polyol of the macromer in the polyol dispersion. In regard to scope, the Applicant’s claim 1 is only directed to the process of making the macromer. However, the Applicant’s unexpected filtration data are directed to a polymer polyol dispersion obtained from the macromer of claim 1, a specific polyether polyol 1 (trifunctional polyetherol based on glycerol), styrene and acrylonitrile in specific amounts.  Furthermore, the Applicant’s claim 1 is directed to the catalyst of tin or bismuth, while the Applicant’s data is specifically to just DBTL. In regard to what is used in the Examples, it is unclear as what is in the polyether polyol 2 used in the Examples. The Examples only describe polyether polyol 2 as broadly any hexafunctional polyetherol based on sorbitol with a specific hydroxyl number, but it is unclear as to what amount of EO or alkylene oxide content is in it, what molecular weight it is, and if it would affect the overall macromer and filtration. 
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766